FILED
                                                                                          JUL 2 0 2010
                            UNITED STATES DISTRICT COURT
                                                                                   Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                          Courts for the District of Columbia


Percy Moorman,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.
                                                                              10 1219
US Bank, NA,                                  )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter comes before the Court on consideration of plaintiff s pro se complaint,

motion for temporary restraining order ("TRO"), and application to proceed in forma pauperis

("IFP"). The Court will grant the application to proceed IFP, deny the motion for TRO, and

dismiss the complaint for lack of subject matter jurisdiction.

       The plaintiff was sued in the Superior Court of the District of Columbia, Civil Division,

Landlord-Tenant Branch, in a dispute over ownership of real property located in the District of

Columbia. See Mot. for TRO, Exhibit. After an unfavorable decision, the plaintiff filed a

motion for reconsideration on June 29, 2010. See Compi. at 1. Because the motion for

reconsideration is, apparently, scheduled for hearing on July 19,2010, see id., and has not been

decided, and a writ for possession could possibly be executed at any time after July 8, 2010, see

Mot. for TRO at 1, the plaintiff filed this complaint in an effort to "appeal a Superior Court order

by Judge Richter of the D.C. Superior Court," see Compi. at 1, and filed a motion for a TRO in

an attempt to stay the execution of a writ for possession, see PI.' s Mot. for TRO at 1. In short, no
matter how it is characterized, the plaintiff asks this court to intervene in a case that is currently

proceeding in the Superior Court of the District of Columbia.

        This court does not have jurisdiction to review of orders issued by the Superior Court of

the District of Columbia, and, in the interests of comity, will not intervene in a case pending

before the Superior Court. Plaintiffs immediate recourse lies with the Superior Court and its

reviewing court, the Court of Appeals for the District of Columbia.

        In addition, the plaintiff has not demonstrated that he will suffer irreparable harm if he is

not granted a IRO, which is a threshold requirement to justify granting a TRO. See Chaplaincy

of Full Gospel Churches v. England, 454 F.3d 290,297 (D.C. Cir. 2006). "Irreparable harm" is

an imminent injury that is both great and certain, and that legal remedies cannot repair.

Wisconsin Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985). Here, there is no showing that

legal remedies would be inadequate to redress any alleged wrongdoing.

        Accordingly, the motion for a IRO will be denied, and the complaint will be dismissed

without prejudice for lack of jurisdiction. A separate order of dismissal accompanies this

memorandum opinion.




                                                            ~KIk.-Y(~
                                                                 Judg~
                                                        United States District




                                                  -2-